Citation Nr: 1144036	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The Veteran provided testimony at an April 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record and has been reviewed.  

Given the procedural history of the case and the nature of the evidence, the Board has characterized the issues as noted on the title page, as the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the evidence shows that the Veteran has been diagnosed with adjustment disorder with depressed mood, as well as PTSD.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied a claim of entitlement to service connection for PTSD, and properly notified the Veteran, who did not initiate an appeal of that decision. 

2.  The evidence associated with the claims file subsequent to the August 2004 rating decision regarding the Veteran's claim for service connection for PTSD relates to an unestablished fact, is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the August 2004 rating decision is new and material and the requirements to reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2004 rating decision, the RO denied a claim of service connection for posttraumatic stress disorder (PTSD), as there was no evidence of record demonstrating a verified stressor or a diagnosis of PTSD.  The Veteran was notified of the decision in late August, however, did not initiate an appeal.  Thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In September 2007, he submitted a claim to reopen, and such request was denied in the March 2008 rating action on appeal.  

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record. 

Upon review of the record, the Board finds that the evidence received since the August 2004 rating decision is new and material.  Specifically, the Veteran's post-service VA outpatient treatment records dated in August 2004 to July 2007 demonstrate multiple diagnoses of PTSD.  As the treatment reports containing diagnoses of PTSD were not of record at the time of the August 2004 rating decision and address an unestablished fact, the claim is reopened.  38 U.S.C.A. 
§ 5108.

The Board also notes the Veteran's testimony submitted in connection with the claim to reopen; specifically, he contends that he experienced fear of hostile military activity in Vietnam, namely, the incident of a helicopter crash that occurred between February and April 1975.  He asserted that while serving as a Rifleman aboard the USS Hancock (an aircraft carrier) and partaking in the evacuation of Vietnam, he witnessed a helicopter which was bringing in refugees from Saigon crash, resulting in many deaths.  The Veteran further testified to several other stressors he experienced during service, including, serving in combat zones such as Saigon and Cambodia, where he was the recipient of incoming rocket fire.  See April 2011 hearing transcript.     

The Veteran had previously provided some information regarding his military service in Vietnam, but other facts were not presented in the prior claim, namely the time frame and circumstances surrounding the helicopter crash, as well as being the recipient of incoming rocket fire in Vietnam and Cambodia.  In this regard, his DD Form 214 shows an MOS of Rifleman and his service personnel records show participation in Operation Eagle Pull, the evacuation of Phnom Penh, Cambodia, as well as, participation in Operation Frequent Wind, the evacuation of Saigon, the Republic of Vietnam.   

The regulations governing PTSD were recently amended, effective July 13, 2010. 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

For claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new 
§ 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor-"fear of hostile military or terrorist activity"-as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  

Accepting the Veteran's lay statements and testimony as credible, as required at this stage of the proceedings, see Justus, supra, his assertions regarding fear of hostile military activity constitute evidence relating to an in-service stressor and his record shows service in a location and consistent with his MOS involving exposure to hostile activity.  He has presented evidence addressing an unestablished fact necessary to substantiate the claim.  

The Board notes that the duty to notify and assist with regard to the issue of whether new and material evidence has been received has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that his PTSD is due to his active service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  In this regard, an August 2004 VA outpatient treatment record demonstrates a current diagnosis of PTSD.

The record includes the Veteran's claimed in-service stressors, including serving as a Rifleman in Cambodia and Vietnam, where he was the recipient of incoming rocket fire, whereas he endured feelings of fearing for his life while serving in combat zones.  The Veteran further testified that while aboard the USS Hancock in Vietnam, he witnessed a helicopter which was bringing in refugees from Saigon crash, resulting in many deaths.  

The Veteran's service personnel records indicate that he served as a Rifleman and participated in Operation Eagle Pull, the evacuation of Phnom Penh, Cambodia, as well as, in Operation Frequent Wind, the evacuation of Saigon, the Republic of Vietnam during his service from November 1973 to November 1975.   

In July 2009, the Center for Unit Records Research (CURR) was unable to verify the Veteran's stressor; however, at the time, the RO's request did not include any of the aforementioned specifics, namely Operation Frequent Wind or Operation Eagle Pull, to include the Veteran fearing for his life while taking incoming rocket fire in Cambodia and Vietnam.  Further, it appears that in response to the RO's request for information to verify the alleged helicopter crash stressor, an Archive Specialist indicated that U.S. Navy aircraft accident reports dated from 1920 to 1979 are in the custody of the Naval Aviation History Branch, Naval History and Heritage Command.  See July 2009 letter to RO.  The record does not demonstrate that the RO made such request.  As such, it appears that a more detail-specific request to the Naval Aviation History Branch, focused on the helicopter crash at the USS Hancock in Vietnam, between the period of February 1975 to April 1975, during Operation Frequent Wind could yield more favorable results.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Specifically, the AMC/RO must contact the Veteran and attempt to verify the in-service claimed stressors of incoming rocket fire while participating in the evacuation of Cambodia and Vietnam.  Moreover, the Veteran must provide specific dates (within 60 days) for each alleged stressor incident.   

In addition, a VA examination is necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In addition to a diagnosis of PTSD, there is evidence in treatment records of an adjustment disorder with depressed mood.  Based on these additional psychiatric diagnoses, the Board finds that a medical examination is required in order to reconcile the various diagnoses of record, as well as to address whether such conditions are related to service.  Clemons, 23 Vet. App. at 5.

Accordingly, the case is REMANDED for the following actions:

1.  Issue appropriate notice regarding the claim of service connection for PTSD, specifically, the amended regulation 38 C.F.R. § 3.304(f)(3).

2.  Contact the Veteran in order to obtain the locations within Vietnam and Cambodia and specific details regarding the incoming rocket fire that occurred when he was participating in Operations Eagle Pull and Frequent Wind as a Rifleman. The Veteran should also be requested to provide specific dates (within 60 days) as to when each incident occurred.  The AMC/RO should associate this request with the Veteran's claims file.    

3.  If the Veteran responds with the requested specific information, the AMC/RO should direct the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's alleged stressors.    

4.  Request the U.S. Navy aircraft accident reports dated from February 1975 through April 1975 from the Naval Aviation History Branch, Naval History and Heritage Command, to provide any information on a helicopter crash into the USS Hancock during Operation Frequent Wind, the evacuation of Saigon.  

5.  Following the above, the AMC/RO should make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  If the AMC/RO determines that the record verifies the existence of a stressor or stressors, the AMC/RO should specify what stressor or stressors in service it has determined are established by the record.  

6.  After completion of the foregoing, the Veteran should be afforded a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

The AMC/RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  

The claims folder must be made available to the examiner prior to the  examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based; specifically, whether each alleged stressor found to be established by the record by the AMC/RO was sufficient to produce PTSD or whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

7.  When the development requested has been completed, adjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD, to include consideration of the amended version of 38 C.F.R. § 3.304.  If any benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


